— Appeal by the defendant from a judgment of the County Court, Westchester County (Doran, J.), rendered December 4, 1981, convicting her of criminal possession of a weapon in the third degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Judgment affirmed.
The hearing court properly found that the police officers had probable cause to arrest the defendant. Moreover, the guns recovered from the defendant’s pocketbook were properly seized pursuant to the lawful arrest (see, New York v Belton, 453 US 454, reh denied 453 US 950; Chimel v California, 395 US 752, reh denied 396 US 869). Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.